Title: From George Washington to Brigadier General Enoch Poor, 14 January 1780
From: Washington, George
To: Poor, Enoch


          
            Dear Sir
            Head Quarters Morris Town 14 Jany 1780
          
          His Excellency Governor Trumbull has written to me lately and informed me that the executive of the State of Connecticut are determined to take the most vigorous measures for stopping the intercourse between the Inhabitants of that state and the Enemy in New York and upon Long Island, and has requested me to direct you to assist the Civil authority in the more effectual execution of their law should it be necessary. You will be therefore be pleased, should you be called upon by the Governor, to furnish the parties which may be deemed requisite for the purposes above mentioned. I am &c.
        